Citation Nr: 0520721	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The veteran's claim was previously before the Board, and in 
February and November 2004 remands it was returned to the RO 
for additional development.  The claim is once again before 
the Board for appellate review.

As an initial matter, he Board observes that the veteran has 
failed to report for several scheduled VA examinations.  In 
March 2004, the veteran failed to report for a VA psychiatric 
examination.  In the November 2004 Board remand, the Board 
determined that good cause had been found for the veteran's 
failure to report as he had recently had heart valve 
replacement surgery and had not fully recovered.  See 38 
C.F.R. § 3.655 (2004).  In December 2004, the veteran again 
failed to report for a scheduled VA examination.  In a 
February 2005 letter, the veteran's representative indicated 
that the veteran was unable to make the lengthy drive 
unassisted to the VA Medical Center for the examination due 
to his "numerous medical conditions."  In March 2005, 
arrangements were made for the veteran to be examined via a 
"telemedicine appointment" in which the veteran would be 
interviewed over a video-phone type of system.  He again 
failed to report for the examination.  In a March 2005 
letter, the veteran's representative asserted that the 
veteran was "uncomfortable" with a telemedicine examination 
and did not feel that the examination would allow him to 
achieve the communication and comfort level required for a 
proper examination.  In an April 2005 letter, the veteran's 
representative stated that the veteran had previously 
submitted medical evidence sufficient for rating purposes.  

As the veteran has failed to report for several scheduled VA 
examinations, despite every effort made by VA to accommodate 
his medical needs, the Board will adjudicate the veteran's 
claim on the evidence of record.  


FINDING OF FACT

The medical and other evidence of record has not demonstrated 
that the veteran's PTSD has been manifested by occupational 
and social impairment due to such symptoms as suicidal 
ideation, obsessional rituals, impaired impulse control, 
near-continuous panic or depression affecting the ability to 
function independently, or an inability to establish and 
maintain effective relationships. 


CONCLUSION OF LAW

The schedular criteria for an initial rating evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 2003 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an May 2003 statement of the case and 
supplemental statements of the case issued in October 2004 
and March 2005, the RO notified the veteran of regulations 
pertinent to and increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a November 2002 letter, prior to the initial adjudication 
of his claim, and in subsequent letters issued in July 2003 
and March 2004, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received as has the 
veteran's September 2002 private psychiatric evaluation.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and the September 2002 private psychiatric 
evaluation.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  In addition, a disability rating may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  The veteran now contends that 
his PTSD is more disabling than previously evaluated, and he 
has appealed for an increased rating.  

Under Diagnostic Code 9411, a 50 percent disability rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130 (2004). 

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment of Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV, 46 - 47.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Applying the above criteria to the facts in this case, the 
Board finds that a preponderance of the evidence is against 
an initial rating in excess of 50 percent for the veteran's 
service-connected PTSD.  

At his September 2002 psychological evaluation, it was noted 
that the veteran had graduated from college and attended 
Theology school at the University of Minnesota following 
service.  He later attended graduate school and entered 
private practice as a mental health professional with a 
theological background.  He was currently employed as a 
mental health counselor.  It was also noted that the veteran 
was married and had 3 children.  

With respect to his PTSD, the veteran complained of poor 
sleep habits with nightmares and flashbacks occurring once 
per week or once every two weeks.  He stated that he had a 
difficult time getting close to people, but admitted that he 
did love people.  He also described having panic attacks and 
stated that he did not leave home very often.  He admitted 
that he lived on the periphery of society.  

Upon examination, the veteran's conversation and thought were 
highly relevant, well-organized, and did not depict any 
difficulty with either range of affect or noticeable defect 
in logic and reasoning.  His mental content showed no 
particular preoccupations and no mental pathology was 
revealed in his speech.  His affect and mood exhibited 
depression and anxiety, and it was noted that he often 
"blows up" with the dysfunctional behavior of others.  The 
veteran was observed to have a "numbing response" and 
"detachment."  The examiners did not observe any 
distraction with psychotic thinking or experienced behaviors 
associated with hallucinations, thought broadcasting, thought 
insertion, or alien in control of ideas or ideas of 
reference.  The examiners also noted that the veteran was 
completely aware of his environment and his orientation was 
beyond reproach.  His verbal abilities and abstract reasoning 
were also good.  The examiners considered the veteran's 
compulsivity to likely be a lifelong trait but that his deep 
depression, rage, anxiety, and panic were all likely related 
to PTSD.  The examiners also stated that they doubted whether 
the veteran's sociability was anywhere near satisfactory.  It 
was further noted that the veteran's numbing response and 
detachment could pose difficulty in his psychotherapy 
profession.  

Ultimately, the examiners commented that the veteran appeared 
to cope fairly well with the nuances of life's stressors and 
the difficulties surrounding his experience in Vietnam.  It 
was also noted that while the veteran may suffer the same 
PTSD symptoms as others, he was respected in his profession 
and that the positive reinforcement built consistent self-
regard.  Insofar as his general functioning was concerned, 
the examiners stated that the veteran's concentration was, at 
least minimally, intact so that he could perform his 
vocational duties in a satisfactory manner.  Finally, it was 
noted that the veteran appeared to have learned how to 
function in a respectable manner.  He was ultimately 
diagnosed with PTSD, as well as a depressive disorder, 
anxiety disorder, and panic disorder, and given a GAF score 
of 42.  

The veteran's PTSD symptoms, as reflected in the medical 
findings of record, show occupational and social impairment 
with reduced reliability and productivity.  The veteran's 
subjective complaints include nightmares, flashbacks, 
emotional numbing, insomnia, and feelings of detachment.  
However, it was noted that the veteran could cope fairly well 
with the nuances of life's stressors, and that he could 
perform his vocational duties in a satisfactory manner.  It 
was also noted that the veteran appeared to have learned how 
to function in a respectable manner.  The examiners indicated 
that the veteran did not display any difficulty with either 
range of affect or noticeable defect in logic and reasoning, 
and his mental content showed no particular preoccupations 
and no mental pathology was revealed in his speech.  The 
examiners also noted that the veteran was completely aware of 
his environment, his orientation was beyond reproach, and his 
verbal abilities and abstract reasoning were good.  Finally, 
the Board notes that the veteran was assigned a GAF score of 
42, reflecting serious symptomatology, and that such a 
finding is consistent with the 50 percent evaluation that has 
been assigned.  As such, the Board finds that a rating in 
excess of 50 percent is not warranted with respect to the 
veteran's current symptomatology.  

Although the veteran has been found to experience some of the 
criteria contemplated for the next higher disability rating 
of 70 percent, such as panic and depression, the September 
2002 examination report has not shown the presence of 
symptoms analogous to most of the other symptoms, such as 
suicidal ideation, obsessional rituals, speech that is 
intermittently illogical, obscure, or irrelevant, an impaired 
impulse control, spatial disorientation, or a neglect of 
personal appearance and hygiene.  On the contrary, the 
September 2002 examiners specifically stated that the 
veteran's conversation and thought were highly relevant, 
well-organized, and did not depict any difficulty with either 
range of affect or noticeable defect in logic and reasoning.  
In addition, his mental content revealed no particular 
preoccupations and no mental pathology was revealed in his 
speech.  The examiners also commented that the veteran did 
not exhibit any psychotic thinking.  While the veteran stated 
that he "blows up" with the dysfunctional behavior of 
others, he did not discuss the frequency or extent of such 
outbursts and the examiners did not comment on the episodes.  
Finally, there was no evidence that the veteran neglected his 
personal appearance or hygiene.  It was noted that the 
veteran was currently employed and was highly regarded in his 
profession.  The Board thus finds that the veteran's PTSD is 
not of such severity as to warrant an initial 70 percent 
disability rating under the provisions of Diagnostic Code 
9411 (2003).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
increased disability rating for the veteran's PTSD.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


